This is a motion to dismiss the appeal or affirm an order granting a motion for new trial, under the provisions of section 3, Rule V, Rules for the Supreme Court and District Courts of Appeal.
The action grew out of a collision of motor vehicles in an intersection of public streets in the city of San Diego in which Celia Elias de Aragon, wife of Jose Aragon, was injured. The jury returned verdicts for the defendants. The trial court granted the plaintiffs' motion for new trial "upon the ground of the insufficiency of the evidence to sustain the verdicts".
[1] We have examined appellants' opening briefs and the papers submitted on this motion, and find counsel in *Page 32 
sharp disagreement upon the evidence before the trial court, the inferences to be drawn from it, as well as the law applicable to the questions presented. The defendants maintain that there was competent and uncontradicted evidence supporting the verdicts and no evidence upon which a verdict for the plaintiffs could be predicated. The plaintiffs assert that the evidence was conflicting on material questions.
While we are not unmindful of the broad powers given the trial judge in granting a motion for new trial upon the ground of insufficiency of the evidence to sustain the verdict, we are of the opinion that in this case a full examination of the entire record will be necessary in order to decide the questions presented and that we should have the assistance of briefs from both parties. Such being the case, we cannot grant the motion, under the rule announced in City of Los Angeles v. LosAngeles-Inyo Farms Co., 126 Cal.App. 61 [14 P.2d 339], andThompson v. Boyer, 127 Cal.App. 149 [15 P.2d 541].
Motion denied.
Barnard, P.J., and Jennings, J., concurred.